Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. forapplications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/962803 Although the claims at issue are not identical, they are not patentably distinct from each other because the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic- field-generating device can be optimized based on the optical effect expected. The ratio affects the alignment of the magnetic flakes and therefore the brightness and darkness of the result image would be different. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 16/962803 when the ratio of the fluxes is less than specific value (or between specific values), because an ordinary skill in art can change it to form image with different darkness and brightness in absence of criticality. Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/962803, although it does not teach the ratio of the magnetic flux density of the first magnetic field generating device to the magnetic flux density of the second magnetic field generating device. However, it is result effective variable and has to be optimized based on the brightness and expected rotating angles of the flakes. If the magnetic flux density of the first magnetic field generating device much lower than the magnetic flux density of the second magnetic field generating device (small ratio) the flakes mainly align by the second and static magnetic field and not affected by the first one, and very high ratio eliminate the effect of the second magnetic generating device on the flakes. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of 16/962803, where the ratio is 1 because an ordinary skill in art can change (tune) it to form image with desired darkness and brightness in absence of criticality.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/962803, and paragraph [0040] of it. Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/962803 and paragraph [0083] of it. Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/963056 and paragraph [0083] of it.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neda
Nikseresht Ghanepour et al (U. S. Patent Application: 2019/0314857, here after Ghanepour).
The applied reference has a common inventor with the instant application. Based
upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was
obtained directly or indirectly from the inventor or a joint inventor of this application and
is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37
CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same
invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C)
establishing that, not later than the effective filing date of the claimed invention, the
subject matter disclosed in the reference and the claimed invention were either owned
by the same person or subject to an obligation of assignment to the same person or
subject to a joint research agreement.
Claim 18 is rejected. Ghanepour teaches process for producing an optical effect
layer on a substrate, said process comprising the steps of:
a) applying onto a substrate surface a coating composition comprising platelet-
shaped magnetic or magnetizable pigment particles so as to form a coating layer on
said substrate, said coating composition being in a first state,
b) placing the substrate carrying the coating layer on a first magnetic-field-
generating device (310) providing a first magnetic field vector component, said first
magnetic-field- generating device being mounted on a transferring device thereby
subjecting the platelet-shaped magnetic or magnetisable pigment particles to said first
magnetic field vector component,
concomitantly moving said substrate carrying the coating layer and said first
magnetic-field-generating device in the vicinity of a static second magnetic-field-
generating device, said second magnetic-field-generating device providing a second
magnetic field vector component thereby subjecting the platelet-shaped magnetic or
magnetisable pigment particles to a time-dependent resultant magnetic field formed by
the first and second magnetic field vector components so as to bi-axially orient at least a
part of the platelet-shaped magnetic or magnetizable pigment particles [fig. 3A, 0142-
0143, 0017], and
c) hardening the coating composition to a second state so as to fix the platelet-
shaped magnetic or magnetizable pigment particles in their adopted positions and
orientations [0143], wherein the transferring device is a linear magnetic transfer device
[0119].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Raksha et al (U. S. Patent Application: 2006/0081151, here after Raksha).
Claims 1 and 17 are rejected. Raksha teaches a process for producing an optical effect layer on a substrate[title], said process comprising the steps of: a) applying onto a substrate surface a coating composition comprising platelet- shaped magnetic or magnetizable pigment particles (flakes) so as to form a coating layer on said substrate[0020], said coating composition being in a first state(wet coating), b) placing the substrate carrying the coating layer on a transferring device (rotating cylinder 3), concomitantly moving said substrate carrying the coating layer in the vicinity of a static second magnetic-field-generating device (magnetic assembly of 6, comprising permanent magnets 7), said second magnetic-field-generating device providing a second magnetic field vector component thereby subjecting the platelet- shaped magnetic or magnetisable pigment particles to a second magnetic field vector components [fig. 5, 0034 lines 23-25]. Although in this embodiment Raksha teaches
placing substrate on a roller, and another set of magnets (14) involves in aligning of the magnetic flakes and not placing the substrate on a first magnetic -field-generating device, however in another embodiment Raksha teaches the transferring device (rotating roller 3) has magnets (14) embedding in it [0030, fig. 2]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the first roller has magnets embedded in it, because it is an alternative way to apply magnetic field to substrate and form optical effect layers. Therefore the substrate carrying the coating layer on a first magnetic- field-generating device which in fact providing a first magnetic field vector component, said first magnetic-field-generating device(14) being mounted on a transferring device(rotating cylinder 3 with embedded magnets 14 in it similar to fig. 2) thereby subjecting the platelet-shaped magnetic or magnetisable pigment particles to said first magnetic field vector component, and concomitantly moving said substrate carrying the coating layer and said first magnetic-field-generating device in the vicinity of a static second magnetic-field-generating device(6, 7), thereby subjecting the platelet-shaped magnetic or magnetisable pigment particles to a time-dependent resultant magnetic field formed by the first and second magnetic field vector components which in fact bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles. Raksha also teaches;
c) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations (13 in fig. 5) [(0054]. Although Raksha does not teach the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device, however this ratio should be optimized based on the optical effect that expected(if the ratio is very low the moving magnetic field does not have much affect and the flakes wont bi-axially orient and if the ratio is very high the second magnetic field does not have effect on aligning the flakes). The ratio affects the alignment of the magnetic flakes and therefore the brightness and darkness of the result image would be different. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device of the fluxes is less than 4(or 1 for claim 17), because an ordinary skill in art can change (tune) it to form image with desired darkness and brightness in absence of criticality.
Claim 2 is rejected as Raksha teaches transferring device is a rotating magnetic cylinder [see claim 1 rejection above, also 0030, fig. 5, fig. 2].
Claim 3 is rejected. Raksha teaches the applying the coating composition onto the substrate is carried out by intaglio printing [0024].
Claim 4 is rejected. Although in this specific embodiment Raksha teaches a heat source to cure the ink [0041]. However, in another embodiment Raksha teaches the coating composition is a UV curable composition and the hardening step is carried out by UV curing [0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the heat source is substitute with UV light source and ink is UV curing ink, because it is an alternative way to form optical effect layers. Although it does not specifically teach UV- Vis, however UV light covers the entire UV range including UV-Vis.
Claim 5 is rejected. Although in this embodiment Raksha does not specifically teach hardening the coating composition is carried out partially simultaneously with the
step b, whoever in another embodiment Raksha teaches simultaneously (at least partially) so the magnetic flakes freeze in the preferred tilted position in dependence upon the field lines [fig. 3, 0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when step b and c are done at least partially simultaneously, because therefore the magnetic flakes freeze in the preferred tilted position.
Claim 6 is rejected as Raksha teaches the first magnetic-field-generating device is selected from the group consisting of dipole magnets [fig. 2].
Claim 7 is rejected as Raksha teaches the second magnetic-field-generating device (magnetic assembly 6) comprises one or more pairs of two bar dipole magnets, wherein each of said two bar dipole magnets has its magnetic axis substantially either parallel or perpendicular) to the substrate surface and wherein the two bar dipole magnets have an opposite magnetic direction (has to be opposite to be close to each other) [0034 lines 23-25].
Claim 8 is rejected as Raksha teaches the platelet-shaped magnetic or magnetizable pigment particles (flakes) are platelet-shaped optically variable magnetic or magnetizable pigment particles are platelet-shaped magnetic thin-film interference pigment particles [0031].
Claim 9 is rejected as Raksha teaches the substrate is paper [0031].
Claim 12 is rejected as Raksha teaches limitation of claim 1 and teaches an optical effect layer (OEL) produced by it [abstract, also see claim 1 rejected above].
Claim 13 is rejected as Raksha teaches the limitation of claim 12 and teaches security document comprising one or more optical effect layer (OEL) [0031, 0009].
Claim 14 is rejected as Raksha teaches the limitation of claim 1, and also teaches a method of manufacturing a security document, comprising:
a) providing a security document or a decorative element or object, and b) providing an optical effect layer so that it is comprised by in security document [0009, 0031].
Claim 15 is rejected. Although Raksha does not teach the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device, however this ratio should be optimized based on the optical effect that expected. The ratio affects the alignment of the magnetic flakes and therefore the brightness and darkness of the result image would be different. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device of the fluxes is less than 1.9, because an ordinary skill in art can change (tune) it to form image with desired darkness and brightness in absence of criticality.
Claim 16 is rejected. Although Raksha does not teach the ratio between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device, however this ratio should be optimized based on the optical effect that expected. The ratio affects the alignment of the magnetic flakes and therefore the brightness and darkness of the result image would be different. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the ratio
between the magnetic flux density of the first magnetic-field-generating device and magnetic flux density of the second magnetic-field-generating device of the fluxes is between 1.5 and 0.5, because an ordinary skill in art can change (tune) it to form image with desired darkness and brightness in absence of criticality.
Claim 19 is rejected. Raksha also teaches second magnetic field vector
component of the second magnetic field generating device is substantially non-parallel to the first magnetic vector component (since the cylinder with magnet embedded in it is rotating, therefore there would be a time that condition has been met).
Claim 20 is rejected. Raksha also teaches second magnetic field vector
component of the second magnetic field generating device is substantially perpendicular to the first magnetic vector component of the first magnetic generating device (since the cylinder with magnet embedded in it is rotating, therefore there would be a time that condition has been met).
Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered but they are not
persuasive. The applicant argument regarding Raksha teaches exposing the coating
comprising magnetic flakes to only a single magnetic field orientation device is not
persuasive. Raksha teaches exposing the coating to a roller comprising embedded
magnets (3 or 13) and also exposing the coating to a static magnet (14) [fig.5, and fig.
2). Applicant further argues that Raksha does not teach using magnetic roller 13 along
with magnet 14, however roller with embedded magnets can be replaced by roller 13 in
fig. 14 with expectation of success. It is prima facie obvious to combine two
compositions each of which is taught by the prior art to be useful for the same purpose,
in order to form this composition to be used for the very same purpose…[T]he idea of combining them flows logically from there having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 1072.
Furthermore, the permanent magnet 14 very close to roller and the ink is still wet,
therefore, both magnetic fields affect the platelets(flakes) and orient them and device 13
helps to harden the coating afterward.
The applicant argues there would not be a bi-axially orientation as there is no
movement between the magnet and the ink. The examiner disagrees, the cylinder
moves(rotates) and therefore the embedded magnets in the cylinder move with respect
to the ink. For having bi-axillary orientation of flakes, there should be a dynamic
magnetic field, either time variable or movable magnets (this is what applicant teaches
in fig. 4A), and in this case Raksha has movable magnets. The applicant further
compared the brightness of applicant’s image and concluded exposing the coating in
two magnetic field generating device results brighter image than single exposure to
magnetic field generating device. However, the rejection of Raksha is based on
exposure the coating to two magnetic generating devices.
	The applicant argument regarding stablishing unexpected results for the ratio and brightness based on table 2 is not persuasive. The table only shows the result for only one amount of magnetic flux density of the second magnetic-field generating device and also only show the result for one pint less than 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712